Following the filing of the original opinion *Page 567 
herein, appellants filed a petition for rehearing. The petition for rehearing was granted and a rehearing had October 12, 1945. Since the rehearing this court has reexamined the questions presented on the original hearing and the questions presented by the petition for rehearing, but finds no reason for changing the views expressed in the original opinion.
Budge and Givens, JJ., and Koelsch and Buckner, DJJ., concur.
Ailshie, C.J., did not sit nor participate.